DETAILED ACTION
1.	Claims 1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
4.	The Title is objected to because title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application No. WO2010000146 (“WO2010000146”) in view of US Patent No. 6894981 issued to Coile et al (“Coile”).
 	As per claim 1, WO2010000146 discloses a method for processing data, the method comprising: receiving a SYN message with a destination address being a target IP (Page 3, last paragraph to page 4, lines 1-11, also see fig. 4 and associated text); 
 establishing a session based on the SYN message (page 4, lines 11-23, also see fig. 4 and associated text); and 
forwarding the SYN message to a server corresponding to the target IP (page 4, lines 11-23, also see fig. 4 and associated text).

	WO2010000146 does not explicitly disclose however in the same field of endeavor, Coile discloses establishing a session based on a quadruple of the SYN message (8:36-51, also see 10:10-25 also see fig. 4 and associated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of WO2010000146 with the teaching of Coile by including the feature of quadruple message, in order for WO2010000146’s system for transparently proxying a connection to a protected machine. The method includes monitoring a communication packet on a network at a proxy machine. The communication packet has a communication packet source address, a communication packet source port number, a communication packet destination address, and a communication packet destination port number. The proxy determines whether to intercept the communication packet based on whether the communication packet destination address and the communication packet destination port number correspond to a protected destination address and a protected destination port number stored in a proxy list. The proxy then determines whether to proxy a proxied connection associated with the communication packet based on the communication packet source address and the communication packet source port number. A protected connection is terminated from the proxy machine to a protected machine. The protected machine corresponds to the communication packet destination address and the communication packet destination port number. A response is formed to the communication packet under a network protocol by sending a responsive packet from the proxy machine. The responsive packet has a header having a responsive packet source address and a responsive packet source port number such that the responsive packet source address and the responsive packet source port number are the same as to the communication packet destination source address and the communication packet destination port number. Thus, the proxy machine terminates a protected connection to the protected machine and the proxy machine responds to the communication packet acting on behalf of the protected machine and the proxy machine appears to be the protected machine. Furthermore, in some situations, the user is required to go through two separate security procedures, one to log onto the proxy, and a second to log onto the target machine or server. It would be desirable if a proxy could be provided that operated in a transparent manner so that the user would not be aware of the operation of the proxy and would not be required to go through two separate security procedures. Such a proxy would also eliminate the need to reconfigure a large number client applications when a proxy is changed (Coile).	

 	As per claim 2, the combination of WO2010000146 and Coile discloses the method according to claim 1, wherein the method further comprises: in response to receiving a message except for the SYN message, the destination address thereof being the target IP, determining whether there is a session associated with the message except for the SYN message (WO2010000146, Page 3, last paragraph to page 4, lines 1-11, also see fig. 4 and associated text); and 
 in response to there being the session associated with the quadruple of the message except for the SYN message, forwarding the message except for the SYN message to the server corresponding to the target IP (WO2010000146, page 4, lines 11-23, also see fig. 4 and associated text). 
	WO2010000146 does not explicitly disclose however in the same field of endeavor, Coile discloses a quadruple message (8:36-51, also see 10:10-25 also see fig. 4 and associated text). The motivation regarding the obviousness of claim 1 is also applied to claim 2. 

	As per claim 3, the combination of WO2010000146 and Coile discloses the method according to claim 2, wherein the method further comprises: in response to there being no session associated with the quadruple of the message except for the SYN message, discarding the message except for the SYN message (WO2010000146, page 4, lines 11-23, also see fig. 4 and associated text).  The motivation regarding the obviousness of claim 1 is also applied to claim 3. 

Claims 8-10, and 15-17, are rejected for similar reasons as stated above.

5.3.	Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2010000146 and Coile as applied to claim above, and in view of US Patent Application No. 20050267965 to Heller et al (“Heller”).

	As per claim 4, the combination of WO2010000146 and Coile discloses the invention as described above. WO2010000146 and Coile not explicitly disclose however in the same field of endeavor, Heller discloses the method according to claim 1, wherein the method further comprises: in response to an ACK message associated with the session being not received within a first preset time after establishing the session, deleting the session (Heller, [0051]-[0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of WO2010000146/Coile with the teaching of Heller by including the feature of timing, in order for WO2010000146’s system for preventing the server or the device may continue to communicate without the knowledge of the interruption. hen a router is shutdown, the standard protocol requirements for closing the connection and terminating the communication sessions between the communicating server and device are not followed. As a result, there is no way for the device or the server to gracefully notify or acknowledge the termination of the session. Thus, the server or the device may continue to communicate without the knowledge of the interruption. When the communication session between the device and the server is terminated, as a result of the device or the server terminating the session, then the status of the user is updated to display the user as disconnected. However, if the communication session is abruptly terminated as a result of the router shutting down, the server system will not be notified of the disconnection, and will continue to erroneously display a connected status for the device, until a threshold time period has passed when the status is updated (Heller).

As per claim 5, the combination of WO2010000146, Coile and Heller discloses the method according to claim 1, forwarding the ACK message to the server corresponding to the target IP (WO2010000146, page 4, lines 11-23, also see fig. 4 and associated text).
	WO2010000146 does not explicitly disclose however in the same field of endeavor, Coile discloses a quadruple message (8:36-51, also see 10:10-25 also see fig. 4 and associated text). The motivation regarding the obviousness of claim 1 is also applied to claim 5. 
WO2010000146 and Coile do not explicitly disclose however in the same field of endeavor, Heller discloses in response to an ACK message responding to the SYN  message being received within the first preset time after establishing the session and there being a session associated with a the ACK message (Heller,[0050] –[0052]), and in response to a TCP message associated with the session associated with the ACK message being not received within a second preset time after receiving the ACK message responding to the SYN message within the first preset time after establishing the session, deleting the session associated with the ACK message (Heller, [0050] –[0052]).  

As per claim 6, the combination of WO2010000146, Coile and Heller discloses the method according to claim 5, wherein the method further comprises: in response to a FIN message being received and there being a session associated with the FIN  message, forwarding the FIN message to the server corresponding to the target IP  (WO2010000146, page 4, lines 1-23, also see fig. 4 and associated text).
WO2010000146 does not explicitly disclose however in the same field of endeavor, Coile discloses a quadruple message (8:36-51, also see 10:10-25 also see fig. 4 and associated text). The motivation regarding the obviousness of claim 1 is also applied to claim 5. 
WO2010000146 and Coile do not explicitly disclose however in the same field of endeavor, Heller discloses in response to a TCP message associated with the session associated with the FIN message being not received within a third preset time after receiving the FIN message, deleting the session associated with the FIN message (Heller, [0050]-[0052]). The motivation regarding the obviousness of claim 4 is also applied to claim 6.

As per claim 7, the combination of WO2010000146, Coile and Heller discloses the method according to claim 5, wherein the method further comprises: in response to a RST message being received and there being a session associated with the RST message, forwarding the message to the server corresponding to the target IP (WO2010000146, page 4, lines 1-23, also see fig. 4 and associated text).
WO2010000146 does not explicitly disclose however in the same field of endeavor, Coile discloses a quadruple message (8:36-51, also see 10:10-25 also see fig. 4 and associated text). The motivation regarding the obviousness of claim 1 is also applied to claim 5. 
WO2010000146 and Coile do not explicitly disclose however in the same field of endeavor, Heller discloses immediately deleting the session associated with the RST message (Heller, [0050] –[0052]).  The motivation regarding the obviousness of claim 4 is also applied to claim 7.

Claims 11-14 and 18-20, are rejected for similar reasons as stated above.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892). 
 	a).	US Patent No. US6381638B1 issued to Mahler et al discloses a system and method for an Options Based Address Reuse (“OBAR”) is provided. The system includes a first network having a host device with a host address and a host port, and a second network external to the first network and having a server device. The also comprises a combination network address for identifying the host device to the server device. The combination network address includes the host address, the host port, and an option. Similarly, the method involves sending a packet from the host device to the server device through a router, and adding the option to the packet.

	b).	US Patent No. 11064058  issued to Morris et al discloses in various embodiments, a method, apparatus, and computer program product are provided to: receive first information on which at least a first duration for detecting a first type of time period is based; generate a first packet including a first parameter field identifying first metadata for use in determining a second duration for detecting the first type of time period; set up a first connection, by sending, from the first node to a second node, the first packet to provide the first metadata to the second node, for use by the second node in determining the second duration for detecting the first type of time period; in response to detecting, based on the first duration and by the first node during at least a portion of the first connection including at least a portion of the first connection set up, a first time period of the first type of time period, at least partially close the first connection; and in response to detecting, based on the second duration and by the first node after the first duration is changed to the second duration, a second time period of the first type of time period, at least partially close the first connection.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497